— Judgment, Supreme Court, New York County (Renee White, J.), rendered March 28, 1991, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fourth degree, and sentencing him as a second felony offender, to concurrent terms of AVi to 9 years, unanimously affirmed.
There is no merit to defendant’s argument that any abandonment of the paper bag containing the narcotics was the result of illegal police activity. As found by the hearing court, the police had probable cause to arrest defendant based upon the radio transmission of an undercover officer who was part of the narcotics team that was sufficiently detailed to allow the arresting officers to reasonably conclude that defendant was the person described (see People v Carmona, 172 AD2d 151, lv denied 78 NY2d 963; see generally, People v Petralia, 62 NY2d 47). We have examined the record and find that the verdict was not against the weight of the evidence. Concur— Milonas, J. P., Ellerin, Kassal and Rubin, JJ.